DETAILED ACTION
This action is in reply to papers filed 7/29/2022. Claims 15-17 and 22-23 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190170729A1, Published 6/6/2019.

Withdrawn Rejection(s)
The 35 U.S.C. 112 (b) rejection of claim 23 is withdrawn in view of amendment made to claim 23. 
Maintained Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 7/29/2022, with respect to the 35 U.S.C 103(a) rejection of claims 15-17 as being obvious over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr;12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 7/29/2022, with respect to the 35 U.S.C 103(a) rejection of claim 22 as being obvious over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr;12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 and further in view of Fox et al. (PgPub US20020165347A1, Published 11/7/2002) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant’s arguments, see Applicant’s Arguments/Remarks filed 7/29/2022, with respect to the 35 U.S.C 103(a) rejection of claim 23 as being obvious over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr;12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 and further in view of Ikeomoto et al. (J Med Invest. 2004 Aug;51(3-4):178-85.) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Prior Art Rejection 1
Claim 15-17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004), Salomon et al. (Immunity. 2000 Apr; 12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013) and Wang et al. (J Immunol May 1, 2014, 192). Noelle and Wang are evidentiary references. The text of rejection can be found in the office action mailed 3/10/2022.

Prior Art Rejection 2
Claim 22 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr; 12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 above, and further in view of Fox et al. (PgPub US20020165347A1, Published 11/7/2002). The text of rejection can be found in the office action mailed 3/10/2022.

Prior Art Rejection 3
Claim 23 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (PgPub US20080248007A1, Effective Filed Date 6/24/2004, previously cited), Salomon et al. (Immunity. 2000 Apr; 12(4):431-40.), Noelle et al. (PgPub 20130177557, Publication Date 7/11/2013, previously cited) and Wang et al. (J Immunol May 1, 2014, 192, previously cited) as applied to claims 15-17 above, and further in view of Ikeomoto et al. (J Med Invest. 2004 Aug;51(3-4):178-85.). The text of rejection can be found in the office action mailed 3/10/2022.

	                           Applicant’s Arguments/Response to Arguments 

Applicant argues:  Despite the Examiner's assertion in Chen (iii) above referring para [7], Chen does not describe that the human patient who is administered a T cell contacted with B7-H5 may have an autoimmune disease. Instead, para [7] describes that the "mammal" which may have an autoimmune disease is the one who is administered (a) a B7-H5 polypeptide, (b) a B7-H5 agent (which is defined as a B7-H5 polypeptide, a functional fragment thereof, or a fusion protein thereof in para [7]), ( c) a nucleic acid encoding B7-H5, or ( d) a mammalian recombinant cell transfected/transduced with a nucleic acid encoding a B7-H5 agent. It is respectfully noted that: while para [7] describes contacting T cells with a B7-H5 in vitro in the first-second sentences, "mammal" (which may have an autoimmune disease) does not appear in these sentences; rather, "mammal" only appears in the context of (a)-(d); and furthermore in (d), no T cell is mentioned and instead an APC is specifically exemplified as an exemplary recombinant cell.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Note that the first sentence of para. 7 specifically mentions that a method of co-stimulating a T cell that involves contacting the T cell with any of the B7-H5 polypeptides of the invention and that the contacting can be by culturing any of these B7-H5 agents with the T cell in vitro or the T cell can be in a mammal (in vivo).  This citation is reasonably construed to embrace an in vivo method of contacting a T cell in a mammal with a B7-H5 agent. Nevertheless, para. 70, copied below, explicitly teaches this. 

    PNG
    media_image1.png
    305
    619
    media_image1.png
    Greyscale

In addition, Examiner cites claim 24 and claim 26 of Chen which is drawn to a method of co-stimulating a T-cell, wherein the method comprising contacting a T cell in a mammal with an isolated B7-H5 agent. Claim 33 notes that the mammal of claim 26 has or is suspected of having an immunodeficiency disease, an inflammatory condition, or an autoimmune disease.
Applicant argues: It was completely unknown whether Tregs would even bind to B7-H5, especially considering the combined complexity of the T cell family and the B7 family as explained the ‘Remarks.’ There was absolutely no reason for a skilled person to believe that Tregs would be co-stimulated by B7-H5. Based thereon Applicant respectfully submits that a skilled person would not have combine Chen and Salomon.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, MPEP 2145 notes that arguments of counsel cannot take the place of factually supported objective evidence. Thus, allegations made regarding the binding of B7-H5 are considered an opinion of counsel. More broadly, and as previously cited, Chen teaches the T cell to be stimulated can be CD4+ or CD8+ cell (para. 58). Attached herewith is Corthay who teaches CD4+ T cells are commonly divided into regulatory T (Treg) cells and conventional T helper (Th) cells (Abstract). Taken with the teachings of Corthay et al., one of ordinary skill in the art would have had a reasonable expectation in stimulating Treg cells with a B7-H5 agent as Chen teaches such can be accomplished with CD4+ T cell and Corthay teaches Tregs are CD4+ cells. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Examiner notes that no specific arguments were made with respect to the references cited in Prior Art Rejection 2 and Prior Art Rejection 3. Accordingly, these rejections are also maintained. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632